Exhibit Pacific Premier Bancorp, Inc. Announces Second Quarter and Year to Date Results (Unaudited) Costa Mesa, Calif., July 28, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), recorded a second quarter net loss of $713,000, or $0.15 per basic and diluted share, compared to a net loss of $1.2 million, or $0.25 per basic and diluted share, for the second quarter of 2008.The net loss for the three months ended June 30, 2009 is primarily due to charge-offs totaling $1.6 million and other-than-temporary impairment charge of $1.3 million on the Bank’s private label investments. The net loss for the six months ended June 30, 2009 was $176,000, or $0.04 per basic and diluted share, compared to net loss of $398,000, or $0.08 per basic and diluted share in the comparable prior period.At quarter-end, the Company’s tangible common equity ratio was 7.36% and its diluted book value was $9.70 per share.All diluted per share amounts have been adjusted to reflect outstanding warrants, restricted stock and stock options. Steven R. Gardner, President and Chief Executive Officer, stated, “Although the current economic environment continues to impact our asset quality, our overall loan portfolio continues to perform well.The level of delinquent loans at June 30, 2009 totaling 26 credits of $12.2 million or 2.02% of total loans is very manageable.We remain in a strong capital position with Tier 1 leverage and total risk-based capital ratios being 8.60% and 11.76%, respectively, at quarter end, which exceeds the levels required to be considered well capitalized for regulatory purposes. We continue to work to minimize losses in our loan portfolio, by proactively addressing loans at the earliest indication of weakness and implementing aggressive collection and loss mitigation strategies. Mr.
